Case 1:15-cv-00152-RGA Document 429 Filed 11/05/18 Page 1 of 5 PageID #: 37912



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE


  BIO-RAD LABORATORIES, INC. and
  THE UNIVERSITY OF CHICAGO,

                 Plaintiffs,

          V.                                                     C.A. No. 15-152-RGA

  1OX GENOMICS, INC.,

                 Defendant.




                                               ORDER

        Presently before the Court is the issue of the admissibility of U.S. Provisional Patent

 Application No. 60/379,927. (D.I. 423, Ex. 3). I have considered the parties' papers. (D.I. 423,

 424). I heard oral argument on November 1, and November 2, 2018.

        Defendant separates its arguments into those relating to (1) priority date, and (2) copying.

 It is undisputed that (1) each of the asserted patents claims a priority date based on the

 provisional patent application, and (2) substantial portions of the provisional patent application

 are copied from Quake, the primary prior art in this case.

    1. Priority Date

        I do not think the priority date of the asserted patents is legitimately in dispute. The

 parties represented that, during discovery, Defendant initially claimed additional invalidating

 prior art, namely the Thorsen Thesis, but withdrew it after Plaintiffs asserted a priority date

 based on the provisional patent application. (D.I. 423 at 1-2). This appears to have been a
Case 1:15-cv-00152-RGA Document 429 Filed 11/05/18 Page 2 of 5 PageID #: 37913



 strategic move for Defendant. Further, it appears that Defendant did not actually dispute the

 asserted priority date until the eve of trial, in connection with the present issue. 1

         Defendant argues that Plaintiffs are required to prove the asserted priority date at trial.

 The Federal Circuit has held:

           A patent is presumed valid and the paiiy asserting invalidity has the burden of
           persuasion to show the contrary by clear and convincing evidence. The
           challenger has the burden of going forward with invalidating prior mi. The
           patentee then has the burden of going fmward with evidence to the contrary, Le.,
           the patentee must show that the prior art does not actually invalidate the patent
           or that it is not prior art because the asseried claim is entitled to the benefit of an
           earlier filing date.

 Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 870 (Fed. Cir. 2010) (citations omitted

 and emphasis added). The Thorsen Thesis predates the asserted patent filing dates but post-dates

 the provisional patent application filing date. (D.I. 423, Ex. 4). Had Defendant gone forward

 with the Thorsen Thesis as invalidating prior art, the burden would have shifted to Plaintiffs to

 show that the asserted patent claims are entitled to the benefit of the provisional patent

 application filing date. However, since Defendant is not relying on the Thorsen Thesis as

 invalidating prior art, the burden of proving invalidity remains with Defendant. In other words,

 Defendant does not dispute the priority date established by the provisional patent application

 filing date. 2



 1
   Simply including the priority date as an issue of fact in the proposed pretrial order (D.I. 323 ,r,r 71, 172)
 does not give Defendant a free pass to raise a new dispute. I note that Defendant's proposed final jury
 instructions do not include, in its list of prior art, the Thorsen Thesis, or any other references that post-
 date the provisional patent application. (D.I. 320 at 36-37).
 2
  At oral argument, Defendant argued that there is a distinction between an undisputed priority date and
 one that it chose not to dispute because it believed Plaintiffs would win on the issue. Essentially,
 Defendant argues that, despite there being no meaningful challenge to the asserted priority date, Plaintiffs
 should still be required to prove that date at trial. I think Defendant's argument is illogical-a core
 purpose of civil pre-trial practice is to narrow issues for trial. Time and resources should not be spent
 disputing issues that are not actually in dispute.

                                                        2
Case 1:15-cv-00152-RGA Document 429 Filed 11/05/18 Page 3 of 5 PageID #: 37914



         Since the priority date is undisputed for purposes of this trial, the provisional patent

 application is irrelevant to establishing the priority date. The priority claim and date are clearly

 visible on the face of each asserted patent. Therefore, there is no reason to introduce the

 provisional patent application in relation to the priority date.

     2. Copying

             a. Invalidity

         Defendant argues that the provisional patent application is relevant to invalidity,

 specifically, related to (1) differences between the prior art and the asserted patents, and (2)

 secondary considerations.

         Defendant's main theory is that having a provisional patent application with portions

 copied from Quake makes more probable that the patents derived from the provisional patent

 application are obvious over Quake and other references. (D.I. 423 at 4-5). I think this theory is

 legally flawed. It is undisputed that no part of the claims, in the provisional patent application or

 the asserted patents, has been copied from Quake. (D.I. 423, Ex. 3). The relevant comparison in

 patent law, whether for infringement or invalidity, is based on the asserted claims-compared to

 the accused product (if the issue is infringement), or to the prior art (if the issue is invalidity).

 Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1581-82 (Fed. Cir. 1996); Graham v. John

 Deere Co., 3 83 U.S. 1, 17 (1966). The fact that portions of Quake are copied into the

 specification of the provisional patent application, or the issued patent, is essentially irrelevant to

 whether the asserted claims are obvious. 3 Admitting the copying evidence in conjunction with




 3
  Almost all inventions build on the prior ait. Thus, even if all but one of the limitations of an asserted
 claim were copied from Quake, that would not mean that the asserted claim was obvious. Rather, it
 would just narrow the obviousness dispute to the "but one" limitation.
                                                       3
Case 1:15-cv-00152-RGA Document 429 Filed 11/05/18 Page 4 of 5 PageID #: 37915



 obviousness creates a significant risk that the jury will infer a causal connection-i. e., copying

 indicates obviousness-which is incorrect.

        Defendant's theory under secondary considerations is that certain "praised" elements of

 the patented technology were copied from Quake, as demonstrated by the provisional patent

 application. (D.I. 423 at 5). It seems that Defendant could make this same argument based on a

 direct comparison between the "praised" elements and Quake. The fact that the inventor was

 aware of those elements in Quake is irrelevant-a person of ordinary skill in the art is presumed

 to be aware of all the pertinent prior art. Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc.,

 807 F.2d 955, 963 (Fed. Cir. 1986). The probative value, if any, of using the provisional patent

 application to disprove secondary considerations is substantially outweighed by the risk of

 confusing the issues and misleading the jury in an already complex obviousness analysis.

        Therefore, I exclude the copying evidence with respect to invalidity. Defendant shall not

 question witnesses, make argument, or otherwise allude to a connection between obviousness

 and the fact that portions of the provisional patent application, or the asserted patents, have been

 copied from Quake.

            b. Damages

        Defendant argues that the provisional patent application is relevant to damages because

 having significant portions copied from the prior art goes to the degree of improvement of the

 patented invention over the prior art. (D.I. 423 at 5-6). I do not find this argument persuasive.

 The value of the patented invention should be determined based on the asserted patent claims.

 The provisional patent application is an intermediate step that is less probative than the actual

 asserted claims. Any marginal probative value is substantially outweighed by the danger of

 confusing the issues and misleading the jury. Fed. R. Evid. 403.



                                                   4
Case 1:15-cv-00152-RGA Document 429 Filed 11/05/18 Page 5 of 5 PageID #: 37916



       Therefore, I exclude the copying evidence with respect to damages.

           c. Credibility

       Defendant argues that the provisional patent application is relevant to the credibility of

the named inventor and testifying witness, Dr. Ismagilov. (D.I. 323 at 39). I agree. The fact that

substantial portions of Dr. Ismagilov's provisional patent application were copied from the prior

art is probative of his truthfulness. See Fed. R. Evid. 608. Allowing cross-examination on the

copying poses little risk of undue prejudice, wasting time, or confusing the issues, because use of

the provisional patent application will be limited to the issue of credibility. See Fed. R. Evid.

403. The same Rule 403 balance does not apply to allegations of breach of duty to the Patent

Office. These issues, such as the duty of candor or violation of the inventorship oath, add

marginal probative value in terms of Dr. Ismagilov's credibility and are likely to facilitate a

sideshow on Patent Office procedure.

       Therefore, I will allow Defendant to question Dr. Ismagilov on the copying issue as it

relates to his credibility generally, without alluding to any impropriety stemming from duties to

the Patent Office. If Plaintiffs would like a limiting instruction, they should submit a proposal by

830AM November 5, 2018.



       IT IS SO ORDERED this J day of November 2018.




                                                      Isl Richard G. Andrews
                                                      United States District Judge




                                                 5
